DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s application 62954913 does not support the full scope of claim 1,5-9, 10 and 14-20 since the original disclosure only disclosed TMD as the superconductor. Thus the date of filing of will be considered 11/30/2020 claims 2-4 and 11-13 have a date of 12/30/2019 since they are full supported

Allowable Subject Matter
Claims 1-20 are allowed.
Prior art fails to teach and or suggest a first sheet having a first plurality of crystalline monolayers of a superconducting material; on a top surface of the first sheet, a second sheet having a first portion with a first number of crystalline monolayers of a dielectric and a second portion with a second number of crystalline monolayers of the dielectric, the first number being greater than or equal to the second 10number, wherein the second sheet adheres to the first sheet by van der Waals forces; and on a top surface of the second sheet, a third sheet having a second plurality of crystalline monolayers of the superconducting material.
Prior art Lee 20210217946 teaches as graphene layer and not a crystal layer and modifying the intermediate graphene region to form the Josephson Junction.
nd superconducting layer and the Van der Waals force there between.
’74 reference cited by applicant teaches using a TMD cap without the specifics of the junction structure.
Yabuki Nature teaches a Nb2Se/SiO2/Nb2Se (figure 1) structure and dies not teach a crystalline insulator.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896